Case 1:21-cv-23150-BB Document 4 Entered on FLSD Docket 09/01/2021 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           Case No. 21-cv-23150-BLOOM/Otazo-Reyes

 ROBERTO MUNOZ,

           Plaintiff,

 v.

 CHASE BANK,

       Defendant.
 ______________________________/

                              ORDER DENYING LEAVE TO
                   PROCEED IN FORMA PAUPERIS AND DISMISSING CASE

           THIS CAUSE is before the Court upon pro se Plaintiff Roberto Munoz’s (“Plaintiff”)

 Application to Proceed in District Court without Prepaying Fees or Costs, ECF No. [3] (“Motion”),

 filed on August 31, 2021. The Court has carefully reviewed the Motion, the record in this case, the

 applicable law, and is otherwise fully advised. For the reasons that follow, Plaintiff’s Complaint

 is dismissed, and his Motion is denied as moot.

      I.       FACTUAL BACKGROUND

           On August 31, 2021, Plaintiff initiated this action against Defendant Chase Bank

 (“Defendant”). See ECF No. [1] (“Complaint”). According to the Complaint, on February 19,

 2021, Plaintiff received a text message alerting him that his “card was used at an ATM/Chase

 location” and that three withdrawals were made from his account in the amount of $1,000, $1,000,

 and $2,000. Id. at 1. Plaintiff later received a replacement card which “never left [his] possession.”

 Id. Thereafter, on March 16, 2021, Plaintiff discovered an additional unauthorized withdrawal in

 the amount of $2,000 “via ATM at the same Chase Bank location.” Plaintiff reported the
Case 1:21-cv-23150-BB Document 4 Entered on FLSD Docket 09/01/2021 Page 2 of 5

                                                        Case No. 21-cv-23150-BLOOM/Otazo-Reyes


 transaction as “unlawful and fraud” to Chase. Id. Plaintiff was advised that the transaction would

 be investigated, but his account was never credited. Id.

          Plaintiff also filed a police report with the Miami Beach Police Department, ECF No. [1-

 2]. Detective Katrina Lugo Martinez (“Detective Lugo Martinez”) contacted Chase Bank and

 reviewed the surveillance video from both occasions. ECF No. [1] at 2. Notably, the videos

 depicted the “same person at the same Chase Bank” making the unauthorized withdrawals. Id.

 Detective Lugo Martinez also spoke with a representative at Chase Legal, who advised Detective

 Lugo Martinez that Plaintiff’s claim would be classified as a “vulnerable adult investigation.” Id.

 At this time, “nothing has happened after multiple tries” and Plaintiff requests that the Court

 “please help!” Id.

    II.      LEGAL STANDARD

          Plaintiff has not paid the required filing fee and, thus, the screening provisions of 28 U.S.C.

 § 1915(e) are applicable. Fundamental to our system of justice is that the courthouse doors will

 not be closed to persons based on their inability to pay a filing fee. Congress has provided that a

 court “may authorize the commencement . . . or prosecution of any suit, action or proceeding . . . or

 appeal therein, without the prepayment of fees . . . therefore, by a person who submits an affidavit

 that includes a statement of all assets such [person] possesses that the person is unable to pay such

 fees . . . .” 28 U.S.C. § 1915(a)(1); see Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306 n.1

 (11th Cir. 2004) (interpreting statute to apply to all persons seeking to proceed in forma pauperis

 (“IFP”)). Permission to proceed in forma pauperis is committed to the sound discretion of the

 court. Camp v. Oliver, 798 F.2d 434, 437 (11th Cir. 1986); see also Thomas v. Chattahoochee

 Judicial Circuit, 574 F. App’x 916, 916 (11th Cir. 2014) (“A district court has wide discretion in

 ruling on an application for leave to proceed IFP.”). However, “proceeding in forma pauperis is a




                                                    2
Case 1:21-cv-23150-BB Document 4 Entered on FLSD Docket 09/01/2021 Page 3 of 5

                                                       Case No. 21-cv-23150-BLOOM/Otazo-Reyes


 privilege, not a right.” Camp, 798 F.2d at 437.

        In addition to the required showing that the litigant, because of poverty, is unable to pay

 for the court fees and costs, Martinez, 364 F.3d at 1307, upon a motion to proceed in forma

 pauperis, the Court is required to examine whether “the action or appeal (i) is frivolous or

 malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

 against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). If the Court

 determines that the complaint satisfies any of the three enumerated circumstances under

 § 1915(e)(2)(B), the Court must dismiss the complaint.

        A pleading in a civil action must contain “a short and plain statement of the claim showing

 that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint “does not need

 detailed factual allegations,” it must provide “more than labels and conclusions, and a formulaic

 recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s

 pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

 accusation”). Nor can a complaint rest on “‘naked assertion[s]’ devoid of ‘further factual

 enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (alteration in original)).

 “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

 that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). Importantly, “[p]ro se

 pleadings are held to a less stringent standard than pleadings drafted by attorneys and [are] liberally

 construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). “But the leniency

 accorded pro se litigants does not give a court license to serve as de facto counsel for a party or to

 rewrite an otherwise deficient pleading to sustain an action.” Matthews, Wilson & Matthews, Inc.

 v. Capital City Bank, 614 F. App’x 969, 969 n.1 (11th Cir. 2015) (citing GJR Invs., Inc. v. Cty. of




                                                   3
Case 1:21-cv-23150-BB Document 4 Entered on FLSD Docket 09/01/2021 Page 4 of 5

                                                        Case No. 21-cv-23150-BLOOM/Otazo-Reyes


 Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998), overruled in part on other grounds by

 Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)).

    III.      DISCUSSION

           Even under the relaxed pleading standard afforded to pro se litigants, Plaintiff’s Complaint

 does not set forth cognizable claims. As an initial matter, it is not fully clear what causes of action

 Plaintiff alleges or even the basis for the Court’s jurisdiction. Indeed, while Plaintiff has designated

 the nature of this action as “Banks and Banking,” ECF No. [1-1] (“Civil Cover Sheet”), Plaintiff

 has failed to set forth a single cause of action in the Complaint. See generally ECF No. [1]. Thus,

 because the Complaint fails to set forth any specific cause of action, invoke the elements of any

 claim, or otherwise plausibly state a claim for relief, dismissal is warranted.

    IV.       CONCLUSION

           Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. The Complaint, ECF No. [1], is DISMISSED without prejudice.

              2. Plaintiff’s Motion, ECF No. [3], is DENIED as moot.

              3. The Clerk is directed to CLOSE this case.

           DONE AND ORDERED in Chambers at Miami, Florida, August 31, 2021.




                                                            _________________________________
                                                            BETH BLOOM
                                                            UNITED STATES DISTRICT JUDGE

 Copies to:

 Roberto Munoz
 5838 Collins Ave, #4-H
 Miami Beach, FL 33140




                                                    4
Case 1:21-cv-23150-BB Document 4 Entered on FLSD Docket 09/01/2021 Page 5 of 5

                                          Case No. 21-cv-23150-BLOOM/Otazo-Reyes




                                      5
